DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 11/23/2020. Claims 1, 6, 9, 14 have been amended. Claim 16 has been canceled. Claims 1-3, 6-15 are presented for examination.
Response to Amendment
The status of claims 2-3, 7-8, 10-13, 15 filed on 11/23/2020 is indicated as "(Previously Amended)" which is not one of the identifiers listed in 37 CFR 1.121(c). The status of claims 2-3, 7-8, 10-13, 15 should be "(Previously Presented)" and for purposes of advancing prosecution, the status of claims 2-3, 7-8, 10-13, 15 will be taken as "(Previously Presented)."
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “sending a hazardous event notification to from the first server” should be -- sending a hazardous event notification from the first server --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The “(A)…(B)…(C)…" numbering system in claim 1 renders the claim indefinite because it is unclear if Applicant intends to number the amended limitations (i.e., “providing an active profile from the plurality of matching profiles, wherein the active profile is associated to a clinician PC device, is associated to a plurality of environmental sensors, and is associated to a trial-environment log managed by the first server, wherein the plurality of environmental sensors comprises a temperature sensor, a motion sensor, a biometric sensor and a vital-sign-monitoring sensor; providing at least one situational trigger managed by the first server; relaying real-time data from the plurality of environmental sensors to the first server; comparing the at least one situational trigger to the real-time data with the first server in order to identify at least one potential hazardous event in the real-time data; sending a hazardous event notification to from the first server to the clinician PC device and to the sponsor PC device, if the first server identifies the potential hazardous event in the real-time data”) as separate steps or if the amended limitations are related or sub-steps of the previously listed “(D) comparing” step. It is also unclear if Applicant intends for the limitations (i.e., “providing each of the plurality of site profiles with at least one subject contact information stored on the first server; executing a contract-renegotiation process between the sponsor PC device and the clinician PC device in order to identify an informed consent amendment; updating the contract by updating subject protocols and parameters that affect an informed consent in response to identifying the informed consent amendment; and sending the informed consent amendment to the contract from the first server to the subject contact information”) as separate steps or if the amended limitations are related or sub-steps of the previously listed “(N) designating” step. For examination purposes, the numbering system is considered moot and the indented limitations are interpreted separate steps that need not be in order, unless explicitly or implicitly stated in the specification or claim itself.
Claims 2-3, 6-15 are rejected for similar reasons as claim 1.
Claim 1 recites the limitation "the sponsor PC device" in line 25. There is insufficient antecedent 
Claims 2-3, 6-15 are rejected for similar reasons as claim 1.
The term “wherein the at least one desired process during step (H) comprises a sponsor-coaching process" in claim 6 renders the claim indefinite because “at least one” is an open-ended numerical range including one, and independent claim 1, upon which claim 6 depends, recites “wherein the at least one desired process during step (H) comprises a profile-selection process.” If the “at least one” claim limitation is interpreted as one, it is unclear how the “desired process during step (H)” is both “a profile-selection process” and a “sponsor-coaching process,” creating ambiguity with the “at least” limitation. See: MPEP § 2173.05(c)(II). It is also unclear if “the desired process during step (H)” is exclusively one or the other (i.e., when “the desired process during step (H)” is a sponsor-coaching process, it is no longer the “profile-selection process”). For examination purposes, “wherein the at least one desired process during step (H) comprises a sponsor-coaching process” is interpreted as “wherein the at least one desired process during step (H) is a sponsor-coaching process” and no longer the “profile-selection process” of claim 1.
Claims 9, 14 are rejected for similar reasons as claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). 
Independent claim 1 recites facilitating data-exchange between clinical-trial sites and clinical-trial sponsors comprising steps of: (A) providing a plurality of site profiles managed…, wherein each site 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or 
Claim 1 has additional limitations (i.e., first server, second server, clinician PC device, environmental sensors (i.e., temperature sensor, a motion sensor, a biometric sensor and a vital-sign-monitoring sensor), sponsor PC device). Looking to the specifications, the first server are described at a high level of generality (page 8, lines 6-8), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the second server, clinician PC device, environmental sensors (i.e., temperature sensor, a motion sensor, a biometric sensor and a vital-sign-monitoring sensor), and sponsor PC device are described at a high level of generality (page 5, lines 22-26; page 7, lines 3-7; page 15, lines 26-28), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. See: MPEP § 2106.05(h). Furthermore, “providing,” “retrieving,” “relaying,” “sending,” “prompting,” “enabling communication,” and “displaying” information only provides the input data for the performance of the abstract idea and displays the output data of the performed abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., first server, second server, clinician PC device, sponsor PC device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “providing,” (Pal: ¶ 0099; ¶ 0195) and Jackson (U.S. Patent App. Pub. No. US 2014/0297311 A1) (Jackson: ¶ 0061; ¶ 0072-0073), relaying real-time data from sensors to a server is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” Also, the limitations of “prompting” and “displaying” information on a computing device is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Sumino et al. (U.S. Patent App. Pub. No. 2007/0100885 A1) (Sumino: ¶ 0084; ¶ 0105) and Califano et al. (U.S. Patent App. Pub. No. 2010/0299159 A1) (Califano: ¶ 0110; ¶ 0113; ¶ 0120-0126), displaying information and prompts on a computing device is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.”
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-3, 6-15 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 3 further recites the additional elements of “sending” and “relaying.” Claim 6 further recites the additional elements of “providing,” “prompting,” and “outputting.” Claim 7 further recites the additional elements of “providing,” “prompting,” and “outputting.” Claim 8 further recites the additional elements of “providing” and “prompting.” Claim 9 further recites the additional elements of “relaying” and “outputting.” Claim 10 further recites the additional elements of “relaying” and “outputting.” Claim 11 further recites the additional elements of “providing” and “relaying.” Claim 12 further recites the additional elements of “prompting.” Claim 13 further recites the additional elements of “displaying” and “prompting.” Claim 14 further recites the additional elements of “displaying” and “prompting.” Claim 15 further recites the additional elements of “providing” and “sending.” The additional elements of “sending,” “relaying,” “providing,” “prompting,” “outputting,” and “displaying” information were previously found to amount to insignificant extrasolution activity, which does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Reevaluated under step 2B, these additional elements were previously determined to constitute well-understood, routine, and conventional elements/functions and thus, cannot provide “significantly more” than the judicial exception. Also, other recited functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (U.S. Patent App. Pub. No. 2010/0088245 A1, hereinafter referred to as "Harrison") in view of Califano et al. (U.S. Patent App. Pub. No. 2010/0299159 A1, hereinafter referred to as "Califano"), Sumino et al. .
Regarding (currently amended) claim 1, Harrison teaches a method…comprising steps of: 
 (D) comparing the inclusion-exclusion criteria to the capability data of each site profile with the first server in order to identify a plurality of matching profiles for the sponsor request, wherein the plurality of matching profiles is from the plurality of site profiles (Harrison: ¶ 0063, i.e., “determining a group of proposed clinical trial site locations 545 based on the group of potential investigators 525… the location of each investigator in the group of potential investigators 525 is compared to all major metropolitan areas with a population over two million. In this example, the group of proposed clinical trial site locations 545 comprises a group of major metropolitan areas that contain more than a sponsor-defined threshold of potential investigators within a sponsor-defined distance”);
(E) sending a participation request to the sponsor contact information with the first server, wherein the participation request discloses the matching profiles (Harrison: ¶ 0055, i.e., “selecting clinical trial sites that each utilizes information including physician, patient and geographic data together with sponsor-defined criteria for the targeted clinical study to select suitable locations to conduct the study”; ¶ 0065, i.e., “the process 500 concludes by presenting information on…the group of proposed clinical trial site locations 545”; ¶ 0066, i.e., “the available outputs and reports presented to the clinical trial sponsor”).
Yet, Harrison does not explicitly teach, but Califano teaches, in the same field of endeavor,
providing each of the plurality of site profiles with at least one subject contact information (Califano: ¶ 0014, i.e., “a researcher conducting a study to determine the efficacy of a particular treatment or regime, searches through the data to identify individuals…each person that has provided data receives a client code that may be employed to distinguish that person from the others that have stored data in the system. Optionally, the code may also be employed to re-contact the person”; ¶ 0019; ¶ 0064) stored on the first server (Califano: ¶ 0053, .e., “the database device 14 can be separate from and even remotely located from the system 10”; ¶ 0054, i.e., “the system 10 includes within the database 14 a storage location for storing information that is representative of the grant of consent provided by a person…the consent data typically includes a field to indicate whether the person has consented to being re-contacted”); 
executing a contract-renegotiation process between the sponsor PC device and the clinician PC device in order to identify an informed consent amendment (Califano: ¶ 0068, i.e., “each time the biomedical professional wants to re-contact a human subject, the biomedical professional provides the system 10 with an informed consent form that the human subject is to review and execute…when the protocol for the study has been finalized, the Manager of the study requests the generation of appropriate ICFs for all participating sites. As FIGS. 2A and 2B illustrate, this request can start an automatic process which”; ¶ 0071, i.e., Examiner interprets the “requests for modifications” between the “appropriate contact persons at the participating sites” and the “Protocol Manager” as the claimed contract-renegotiation process, which in the context of Sumino, a person having ordinary skill in the art would have understood could be between the sponsor and clinician); 
sending the informed consent amendment to the contract from the first server to the subject contact information (Califano: abstract, i.e., “contacting subjects who have signed ICFs in the event that there is a change of circumstance which the subject may deem material to whether s/he would continue to consent, or whether the participant needs to provide a different type of consent to participate in particular event or trial”; ¶ 0064, i.e., “the portal process 20 can then email to the individual a request that they visit the secure portal site to view the information that has been generated by the recontact process 18…the portal process 20 can present the enrollment request 24, which may be a typical web page, to the individual. If the individual so chooses, in this embodiment they may activate a link provided on the enrollment request page that returns to the portal process 20 an indication that the individual has agreed to the change of informed consent”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the provision of subject 5contact information, execution of a contract-renegotiation process, and sending of informed consent amendment, as taught by Califano, (Califano: ¶ 0013).
Yet, Harrison and Califano do not explicitly teach, but Sumino teaches, in the same field of endeavor, a method of facilitating data-exchange between clinical-trial sites and clinical-trial sponsors (Sumino: abstract) comprising steps of:
 (A) providing a plurality of site profiles managed by at least one first server (Sumino: figure 4, i.e., “Clinical Trial Contract Support Database” 420 is located within the clinical trial contract support system 440, which is accessed by the internet 160; figure 5, i.e., “Trial Site Information Storage Area” 510 is located within the “Clinical Trial Contract Support Database” 420; ¶ 0052-0053), wherein each site profile includes capability data (Sumino: figure 6, i.e., “Trial Site Information Storage Area” 510 includes “Number of Sickbeds” 636; ¶ 0057); 
(B) providing a plurality of trial-facilitation processes (Sumino: figure 10, i.e., process and information service unit 410 includes “Units” 1000-1030; ¶ 0070) stored on the first server (Sumino: figure 4, i.e., “Process and Information Service Unit” 410 is located within the clinical trial contract support system 440, which is accessed by the internet 160; ¶ 0052-0053); 
(C) retrieving at least one sponsor request (Sumino: figure 21, i.e., the sponsor “Register Sponsor Information” 2120 and “Select Trial Information Registration Menu” to “Do Trial Basic Information Registration Process” 2150; ¶ 0103-104) from a second server with the first server (Sumino: ¶ 0053, i.e., “the sponsors A, B…access the clinical trial contract support system 440 over the Internet 160”), wherein the sponsor request includes a plurality of inclusion-exclusion criteria (Sumino: figure 13, i.e., the “Trial Basic Information Registration Interface” 1300 includes “Inclusion/Exclusion Criteria” 1340; ¶ 0077-0078) and sponsor contact information (Sumino: figure 11, i.e., the “Sponsor Information Registration Interface” 1100 includes “Address” 1140 and “Telephone Number” 1150; ¶ 0073-0074); 
(D) comparing…each site profile with the first server in order to identify a plurality of matching profiles for the sponsor request, wherein the plurality of matching profiles is from the plurality of site profiles (Sumino: ¶ 0069; ¶ 0100).
(Sumino: figure 8, i.e., Examiner interprets the “Trial Site ID” 812 of the “Confirmed Contract Information Storage Area” 540 as the claimed active profile; ¶ 0064), wherein the active profile is associated to a clinician PC device (Sumino: ¶ 0008, i.e., “doctors in charge of the trials”; ¶ 0050, i.e., “the reference numeral 300 is a terminal for registering trial site information”; ¶ 0051, i.e., “the trial sites a, b, and, c within the above structure utilize the terminal 300 to access via the Internet 160, the clinical trial contract support center 150 containing the clinical trial contract support system”)…; 
(F) generating a sponsor account for the sponsor request with the first server, if the first server receives a response for the participation request (Sumino: ¶ 0073; ¶ 0074, i.e., Examiner interprets the order of the generation of a sponsor account and the receipt of a response for the participation request to be nonfunctional (i.e., design choice) and is not functionally related to the generation of a sponsor account based on a receipt, from the sponsor, of a response for a participation request and does not distinguish the claimed invention from the prior art. Sumino teaches “registers the applicable information in the sponsor information table 600 when the registration button 1180 is pressed,” which in the context of Harrison, a person having ordinary skill in the art would have understood could be the claimed participation request; ¶ 0095, i.e., “the sponsors A, B first of all register the sponsor information in the clinical trial contract support center 150 and acquire access rights to the clinical trial contract support system”; ¶ 0100, i.e., “the sponsor information in step 2000 can be executed any time if registration was completed”), wherein the sponsor account is associated to a sponsor personal computing (PC) device (Sumino: ¶ 0049, i.e., “the sponsors A and B use the (input/output) terminal 200 to access via the Internet 160, the clinical trial contract support center 150 containing the clinical trial contract support system”); 
(G) prompting the sponsor account to select at least one desired process from the plurality of trial-facilitation processes with the sponsor PC device (Sumino: figure 21, i.e., sponsor “Select Menu” 2140 to perform processes 2150-2180; ¶ 0105); 
(H) executing the at least one desired process with the first server, if the at least one desired process is selected from the plurality of trial-facilitation processes by the sponsor PC device (Sumino: figure 21, i.e., sponsor “Select Menu” 2140 to perform processes 2150-2180; ¶ 0105); 
(Sumino: figure 21, i.e., sponsor “Select Contract Confirmation Menu” to “Do Contract Confirmation Process” 2160; ¶ 0105); 
(J) providing at least one clinician PC device for each of the plurality of site profiles (Sumino: ¶ 0050, i.e., “the reference numeral 300 is a terminal for registering trial site information”; ¶ 0051, i.e., “the trial sites a, b, and, c within the above structure utilize the terminal 300 to access via the Internet 160, the clinical trial contract support center 150 containing the clinical trial contract support system”); 
(K) enabling communication between the sponsor PC device and the clinician PC device for each matching profile through the first server (Sumino: figure 20, i.e., after “Trial Site a, b, c” “Register Trial Site Information” 2030, they “Subscribe to Contract Condition” 2040 and in response, “Sponsor A, B” “Confirm Contract Information” 2050; ¶ 0096-0097); 
(L) prompting the sponsor account to send a contract to the clinician PC device of at least one desired profile, wherein the desired profile is from the plurality of matching profiles (Sumino: ¶ 0086-0088; ¶ 0116, i.e., Examiner interprets the confirmation of the contract of the remaining “subscribing trial sites” (i.e., after the elimination of the competing trial sites) as the claimed sending of the contract to the desired profiles); 
(M) displaying the contract on the clinician PC device (Sumino: figure 15, element 1500, i.e., “Contract Subscription Interface”; ¶ 0084); 
(N) designating the desired profile as an active profile for the sponsor account with the first server (Sumino: ¶ 0087, i.e., Examiner interprets the “selects just the number of sites from the upper rank, and redisplays it on the subscribing trial sites entry area 1610” as the claimed designation), if the contract is accepted and returned by the clinician PC device of the desired profile (Sumino: ¶ 0085, i.e., “the trial sites a, b, c subscribe to the desired contract conditions by entering a checkmark in the contract condition checkbox area 1520 by utilizing the interface. When the trial sites a, b, c depress the subscription button 1530, the information service unit 1000 registers that trial site and the date of its subscription in the confirmed contract information table 800”); 
(Sumino: ¶ 0079-0082; ¶ 0111, i.e., Examiner interprets the subject protocols and parameters affecting an informed consent to be nonfunctional (i.e., intended use) and is not functionally related to the updating of the contract by updating subject protocols and parameters in response to identifying the informed consent amendment and does not distinguish the claimed invention from the prior art. Sumino teaches “when the sponsors A, B have changed (step 2240) the contract condition…the information service unit 1000 recalculates and displays the subtotal number of cases display area 1450 and subtotal cost display area 1460 based on the applicable changed values,” which in the context of Califano, a person having ordinary skill in the art would have understood could affect an informed consent).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the provision of a plurality of site profiles, provision of a plurality of trial-facilitation processes, retrieval of a sponsor request, generation of a sponsor account, prompting of the sponsor account to select a desired process, execution of the desired process, provision of a clinician PC device, enablement of communication between the sponsor PC device and the clinician PC device, prompting of the sponsor account to send a contract, display of the contract, designation of the desired profile as an active profile, and updating of the contract, as taught by Sumino, with the system of Harrison and Califano, with the motivation to “make the clinical trial more efficient” (Sumino: ¶ 0009).
Yet, Harrison, Califano, and Sumino do not explicitly teach, but Pal teaches, in the same field of endeavor,
…wherein the active profile…is associated to a plurality of environmental sensors, and is associated to a trial-environment log managed by the first server (Pal: figure 7, i.e., after “Sensing one or more biological parameters of a patient user” 704, “Storing the real time medical data in the real time server” 710; ¶ 0055, i.e., “a continuous analyte sensor configured to continuously measure a concentration of the analyte in the host”; ¶ 0058, i.e., “sensor data from multiple different sensors (e.g., an alert may be based on sensor data from both a glucose sensor and a temperature sensor)”; ¶ 0195), wherein the plurality of environmental sensors comprises a temperature sensor, a motion sensor, a biometric sensor and a vital-sign-monitoring sensor (Pal: ¶ 0199); 
providing at least one situational trigger managed by the first server (Pal: ¶ 0058; ¶ 0099, i.e., “server 334a may process and exchange messages between analyte sensor system 308 and display devices 310 related to…alarms”); 
relaying real-time data from the plurality of environmental sensors to the first server (Pal: figure 7, element 710, i.e., “Storing the real time medical data in the real time server”; ¶ 0099, i.e., “server 334a may send/receive information to/from analyte sensor system 308 and/or display devices 310 in real time”; ¶ 0195); 
comparing the at least one situational trigger to the real-time data with the first server in order to identify at least one potential hazardous event in the real-time data (Pal: ¶ 0058; ¶ 0063); and 
sending a hazardous event notification to from the first server to the clinician PC device and to the sponsor PC device, if the first server identifies the potential hazardous event in the real-time data (Pal: ¶ 0059, i.e., “alert actions may include, for example, activating an alarm, such as…transmitting data to one or more display devices external to the sensor electronics module”; ¶ 0063, i.e., “when an alert trigger indicates severe hypoglycemia, the sensor electronics module can perform multiple actions, such as…transmitting a data package as a text message to a care provider. As an example, a text message can appear on a custom monitoring device, cell phone, pager device, and/or the like, including displayable sensor information that indicates the host's condition (e.g., "severe hypoglycemia")”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the environmental sensors, trial-environment log, situational trigger, and hazardous event notification, as taught by Pal, with the system of Harrison, Califano, and Sumino, with the motivation to “provide improved and efficient technical support to users of modern medical devices and associated infrastructure” (Pal: ¶ 0051).
Regarding (currently amended) claim 2, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 1 comprising steps of: 
(Harrison: figure 10, i.e., a “Score” is displayed for each “Cluster”; ¶ 0090-0092; ¶ 0098, i.e., “each cluster can be scored on several criteria, including minimal proximity of candidates composing the cluster, and a total candidate count above a defined threshold”); and 
integrating the favorability score for each matching profile into the participation request with the first server (Sumino: ¶ 0086-0087; ¶ 0115, i.e., Examiner interprets the "refers to the site rating information table 900, and eliminates competing trial sites (step 2330), and redisplays the results on the contract confirmation interface 1600” as the claimed integration of the score, which in the context of Harrison, a person having ordinary skill in the art would have understood could be the favorability score).
The obviousness of combining the teachings of Harrison, Califano, Sumino, and Pal are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 3, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 1 comprising steps of: 
providing a plurality of clinician PC devices, wherein each site profile is associated to at least one corresponding device from the plurality of clinician PC devices (Sumino: ¶ 0008, i.e., “doctors in charge of the trials”; ¶ 0050, i.e., “the reference numeral 300 is a terminal for registering trial site information”; ¶ 0051, i.e., “the trial sites a, b, and, c within the above structure utilize the terminal 300 to access via the Internet 160, the clinical trial contract support center 150 containing the clinical trial contract support system”); 
sending a feasibility questionnaire to the corresponding device with the first server (Sumino: figure 12, i.e., “Trial Site Information Registration Interface” 1200 includes entry areas for “Number of Sickbeds” 1260, “Number of Outpatients” 1270, and “Number of Departments” 1280; ¶ 0075-0076); 
relaying resource data as a response to the feasibility questionnaire from the corresponding device to the first server (Sumino: figure 12, i.e., “Trial Site Information Registration Interface” 1200 includes entry areas for “Number of Sickbeds” 1260, “Number of Outpatients” 1270, and “Number of Departments” 1280; ¶ 0075; ¶ 0076, i.e., “the trial sites a, b, c use the above interface to enter their own user information. Pressing the button 1290 makes the information service unit 1000 to enter that information in the trial site information table 620”); and 
designating the resource data as the capability data for each site profile with the first server (Sumino: ¶ 0076, i.e., “pressing the button 1290 makes the information service unit 1000 to enter that information in the trial site information table 620”).
The obviousness of combining the teachings of Harrison, Califano, Sumino, and Pal are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 6, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 1 comprising steps of: 
wherein the at least one desired process during step (H) comprises a sponsor-coaching process (Califano: ¶ 0083, i.e., Examiner interprets the “educational material system” for an account holder as the claimed sponsor-coaching process, which in the context of Sumino, a person having ordinary skill in the art would have understood could be for a sponsor); 
providing a plurality of sponsor-coaching resources stored on the first server (Califano: ¶ 0053, .e., “the database device 14 can be separate from and even remotely located from the system 10”; ¶ 0054, i.e., “the system 10 includes within the database 14 a storage location for storing information that is representative of the grant of consent provided by a person”; ¶ 0115, i.e., Examiner interprets the “computer server…capable of providing educational material” as the claimed provision of resources, which in the context of Sumino, a person having ordinary skill in the art would have understood could be stored on the first server); 
prompting to select a desired resource from the plurality of sponsor-coaching resources with the sponsor PC device (Califano: figure 9, i.e., after “System displays materials available to actor” 206, “Actor selects desired educational material” 208; ¶ 0115); and 
outputting the desired resource with the sponsor PC device (Califano: figure 9, i.e., after “Actor selects desired educational material” 208, “System displays on-line material to actor” 212; ¶ 0115).

Regarding (currently amended) claim 7, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 1 comprising steps of: 
providing a plurality of clinician-coaching resources stored on the first server (Califano: ¶ 0053, .e., “the database device 14 can be separate from and even remotely located from the system 10”; ¶ 0054, i.e., “the system 10 includes within the database 14 a storage location for storing information that is representative of the grant of consent provided by a person”; ¶ 0083, i.e., Examiner interprets the “on-line educational material” for an account holder as the claimed clinician-coaching resources, which in the context of Sumino, a person having ordinary skill in the art would have understood could be for a clinician; ¶ 0115, i.e., Examiner interprets the “computer server…capable of providing educational material” as the claimed provision of resources, which in the context of Sumino, a person having ordinary skill in the art would have understood could be stored on the first server); 
providing an active profile from the plurality of matching profiles (Sumino: figure 8, i.e., Examiner interprets the “Trial Site ID” 812 of the “Confirmed Contract Information Storage Area” 540 as the claimed active profile; ¶ 0064), wherein the active profile is associated to a clinician PC device (Sumino: ¶ 0008, i.e., “doctors in charge of the trials”; ¶ 0050, i.e., “the reference numeral 300 is a terminal for registering trial site information”; ¶ 0051, i.e., “the trial sites a, b, and, c within the above structure utilize the terminal 300 to access via the Internet 160, the clinical trial contract support center 150 containing the clinical trial contract support system”); 
prompting to select a desired resource from the plurality of clinician-coaching resources with the clinician PC device (Califano: figure 9, i.e., after “System displays materials available to actor” 206, “Actor selects desired educational material” 208; ¶ 0115); and 
outputting the desired resource with the clinician PC device (Califano: figure 9, i.e., after “Actor selects desired educational material” 208, “System displays on-line material to actor” 212; ¶ 0115).

Regarding (currently amended) claim 8, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 1 comprising steps of: 
providing an active profile from the plurality of matching profiles (Sumino: figure 8, i.e., Examiner interprets the “Trial Site ID” 812 of the “Confirmed Contract Information Storage Area” 540 as the claimed active profile; ¶ 0064), wherein the active profile is associated to a clinician PC device (Sumino: ¶ 0008, i.e., “doctors in charge of the trials”; ¶ 0050, i.e., “the reference numeral 300 is a terminal for registering trial site information”; ¶ 0051, i.e., “the trial sites a, b, and, c within the above structure utilize the terminal 300 to access via the Internet 160, the clinical trial contract support center 150 containing the clinical trial contract support system”) and is associated to a trial-data log managed by the first server (Sumino: ¶ figure 8, i.e., “Trial Site ID” 812 is associated with the “ID” in the “Confirmed Contract Information Storage Area” 540, which correlates with the “Confirmed Contract ID” 831 in the trial result information table 820); 
prompting to enter at least one new trial-data entry with the clinician PC device (Sumino: figure 18, i.e., “Trial Subjects Statistic Information Registration Interface” 1800 allows the user to record data entries 1810-1820 via “Registration” button 1830; ¶ 0091); and 
appending the new trial-data entry into the trial-data log with the first server (Sumino: figure 5, i.e., “Trial Subjects Statistic Information Storage Area” 570 is located within the “Clinical Trial Contract Support Database” 420; ¶ 0054; ¶ 0091, i.e., “a trial subjects statistic information registration interface for registering information into the trial subjects statistic information table 920”).
The obviousness of combining the teachings of Harrison, Califano, Sumino, and Pal are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 9, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 8 comprising steps of: 
(Sumino: figure 21, i.e., sponsor “Select Trial Subjects Statistical Information Display Menu” to “Display Trial Subjects Statistic Information” 2170; ¶ 0105); 
relaying a data request from the sponsor PC device to the first server (Sumino: ¶ 0094, i.e., “the information service unit 1000 refers to the trial subjects statistic information table 920 when the sponsors A, B start up the above interface”; ¶ 0105, i.e., “when the trial subjects statistic information display menu is selected in step 2140, the trial subjects statistic information display interface shown in FIG. 19 appears”); 
extracting desired data from the trial-data log in accordance to the data request with the first server (Sumino: ¶ 0093, i.e., “a trial subjects statistic information display interface for acquiring information from the trial subjects statistic information table 920”; ¶ 0102); 
compiling the desired data into a summarization report with the first server (Sumino: figure 19, i.e., “Trial Subjects Statistical Information Display Interface” 1900 displays “Disease” information for “Trial Site” AA-DD; ¶ 0093); and 
outputting the summarization report with the sponsor PC device (Sumino: figure 19, element 1900, i.e., “Trial Subjects Statistical Information Display Interface”; ¶ 0093).
The obviousness of combining the teachings of Harrison, Califano, Sumino, and Pal are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 10, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 8 comprising steps of: 
relaying a data request from the clinician PC device to the first server (Harrison: figure 1, i.e., “UI to receive clinical study criteria” 125 is communicated to “computer” 105 which retrieves information from “Physician database” 140 via “Communications network” 135; ¶ 0044, i.e., Examiner interprets the “user interface 125 to receive clinical study input criteria” as the claimed device that relays the data request, which in the context of Sumino, a person having ordinary skill in the art would have understood could be from a clinician); 
(Sumino: ¶ 0093, i.e., “a trial subjects statistic information display interface for acquiring information from the trial subjects statistic information table 920”; ¶ 0102); 
compiling the desired data into a summarization report with the first server (Sumino: figure 19, i.e., “Trial Subjects Statistical Information Display Interface” 1900 displays “Disease” information for “Trial Site” AA-DD; ¶ 0093); and 
outputting the summarization report with the clinician PC device (Harrison: figure 1, element 130, i.e., “UI to output computer-processed report”; ¶ 0044, i.e., Examiner interprets the “user interface 130 to provide a computer-processed report” as the claimed device that outputs the report, which in the context of Sumino, a person having ordinary skill in the art would have understood could be for a clinician).
The obviousness of combining the teachings of Harrison, Califano, Sumino, and Pal are discussed in the rejection of claim 1, and incorporated herein.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (U.S. Patent App. Pub. No. 2010/0088245 A1, hereinafter referred to as "Harrison") in view of Califano et al. (U.S. Patent App. Pub. No. 2010/0299159 A1, hereinafter referred to as "Califano"), Sumino et al. (U.S. Patent App. Pub. No. 2007/0100885 A1, hereinafter referred to as "Sumino"), and Pal et al. (U.S. Patent App. Pub. No. 2018/0129785 A1, hereinafter referred to as "Pal"), as applied to claims 1-3, 6-10, further in view of Summers et al. (U.S. Patent App. Pub. No. 2010/0057491 A1, hereinafter referred to as "Summers").
Regarding (currently amended) claim 11, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 1 comprising steps of: 
providing an active profile from the plurality of matching profiles (Sumino: figure 8, i.e., Examiner interprets the “Trial Site ID” 812 of the “Confirmed Contract Information Storage Area” 540 as the claimed active profile; ¶ 0064), wherein the active profile is associated to a clinician PC device (Sumino: ¶ 0008, i.e., “doctors in charge of the trials”; ¶ 0050, i.e., “the reference numeral 300 is a terminal for registering trial site information”; ¶ 0051, i.e., “the trial sites a, b, and, c within the above structure utilize the terminal 300 to access via the Internet 160, the clinical trial contract support center 150 containing the clinical trial contract support system”)…; 
Yet, Harrison, Califano, Sumino, and Pal do not explicitly teach, but Summers teaches, in the same field of endeavor, 
…wherein the active profile…is associated to a subject-appointment log managed by the first server (Summers: figure 10, element 49000, i.e., “Office representative log onto portal to view appointment”; ¶ 0063, i.e., “the physician or his/her authorized office representative may log into the marketing company's database via the secure portal to record the patient's data and scheduled appointment time”); 
providing at least one subject contact information associated to the active profile, wherein the at least one subject contact information is stored on the first server (Summers: figure Exhibit 2, i.e., “Patient Information” includes “Phone,” “FAX,” and “email address”; ¶ 0026, i.e., “the marketing company may also generate and maintain a database to track a patient”); 
relaying an appointment-setting message from the clinician PC device to the subject contact information through the first server (Summers: figure 16, i.e., after “Physician licks ‘Reschedule’ Button” 53300, “PIC contacts patient” 53600; ¶ 0064, i.e., “the physician may utilize the secure portal to…re-schedule (FIG. 16; steps 53200 through 53600) the appointment”); 
converting the appointment-setting message into a new appointment entry with the first server, if the first server receives a confirmation for the appointment-setting message (Summers: figure 9, i.e., after “PIC Agent selects available time” 44000, “Save appointment record” 45000; figure 10, i.e., after “Yes” to “Office representative confirm appointment?” 50000, “Go to 51000 FG. 11”; figure 11, element 51000, i.e., “Appointment status is changed to ‘Scheduled (Confirmed)’”; ¶ 0062-0063); and 
appending the new appointment entry into the subject-appointment log with the first server (Summers: ¶ 0062, i.e., “the PIC Agent may then save the appointment record in the marketing company's database”; ¶ 0063, i.e., “once confirmed by the physician or his/her office representative, the status of the patient's scheduled appointment is set to "Confirmed" in the marketing company's database”).
(Summers: ¶ 0008).
Regarding (currently amended) claim 12, Harrison, Califano, Sumino, and Summers teach the method as claimed in claim 11 comprising steps of: 
prompting to enter ancillary notes for a desired appointment entry through the clinician PC device (Summers: ¶ 0062, i.e., “an E-mail may be sent to the physician's office representative as a reminder to update the patient's file after the office visit utilizing the secure portal entry”); and 
appending the ancillary notes into the desired appointment entry with the first server (Summers: ¶ 0062, i.e., “the physician may make an entry into the marketing company's database via the portal as to whether the patient was referred to follow-on treatment (FIG. 13; step 61000). The physician or office representative may then update the patient's database file with the recommended follow-on treatment”).
The obviousness of combining the teachings of Harrison, Califano, Sumino, and Summers are discussed in the rejection of claim 11, and incorporated herein.
Regarding (currently amended) claim 13, Harrison, Califano, Sumino, and Summers teach the method as claimed in claim 11 comprising steps of: 
displaying the subject-appointment log with the clinician PC device (Summers: figure 10, element 49000, i.e., “Office representative log onto portal to view appointment”; ¶ 0063, i.e., “the physician or his/her authorized office representative may log into the marketing company's database via the secure portal to record the patient's data and scheduled appointment time”); and 
prompting to navigate the subject-appointment log with the clinician PC device (Summers: figure 10, element 50000, i.e., “Office representative confirm appointment?” can either be “Yes” or “No”; ¶ 0063, i.e., “the physician or his/her authorized office representative may log into the marketing company's database via the secure portal to record the patient's data and scheduled appointment time(step 49000) and may either confirm (FIG. 10; step 50000) or choose to re-schedule (FIG. 10; step 50100) the appointment”).
The obviousness of combining the teachings of Harrison, Califano, Sumino, and Summers are discussed in the rejection of claim 11, and incorporated herein.
Regarding (currently amended) claim 14, Harrison, Califano, Sumino, and Summers teach the method as claimed in claim 11 comprising steps of: 
wherein the at least one desired process during step (H) comprises an appointment-reporting process (Summers: figure 10, element 49000, i.e., “Office representative log onto portal to view appointment”; ¶ 0063, i.e., “the physician or his/her authorized office representative may log into the marketing company's database via the secure portal to record the patient's data and scheduled appointment time”); 
displaying the subject-appointment log with the sponsor PC device (Summers: figure 10, element 49000, i.e., “Office representative log onto portal to view appointment”; ¶ 0063, i.e., Examiner interprets the “marketing company's database via the secure portal to record the patient's data and scheduled appointment time” accessed by the authorized office representative as the claimed subject-appointment log, which in the context of Sumino, a person having ordinary skill in the art would have understood could be a sponsor); and 
prompting to navigate the subject-appointment log with the sponsor PC device (Summers: figure 10, element 50000, i.e., “Office representative confirm appointment?” can either be “Yes” or “No”; ¶ 0063, i.e., Examiner interprets the choice to “either confirm (FIG. 10; step 50000) or choose to re-schedule (FIG. 10; step 50100) the appointment” by the authorized office representative as the claimed prompting, which in the context of Sumino, a person having ordinary skill in the art would have understood could be performed by a sponsor).
The obviousness of combining the teachings of Harrison, Califano, Sumino, and Summers are discussed in the rejection of claim 11, and incorporated herein.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (U.S. Patent App. Pub. No. 2010/0088245 A1, hereinafter referred to as "Harrison") in view of Califano et al. (U.S. Patent App. Pub. No. 2010/0299159 A1, hereinafter referred to as "Califano"), Sumino et al. (U.S. Patent .
Regarding (currently amended) claim 15, Harrison, Califano, Sumino, and Pal teach the method as claimed in claim 1 comprising steps of: 
providing an active profile from the plurality of matching profiles (Sumino: figure 8, i.e., Examiner interprets the “Trial Site ID” 812 of the “Confirmed Contract Information Storage Area” 540 as the claimed active profile; ¶ 0064), wherein the active profile is associated to a clinician PC device (Sumino: ¶ 0008, i.e., “doctors in charge of the trials”; ¶ 0050, i.e., “the reference numeral 300 is a terminal for registering trial site information”; ¶ 0051, i.e., “the trial sites a, b, and, c within the above structure utilize the terminal 300 to access via the Internet 160, the clinical trial contract support center 150 containing the clinical trial contract support system”)…; 
Yet, Harrison, Califano, Sumino, and Pal do not explicitly teach, but Rupple teaches, in the same field of endeavor, 
…wherein the active profile…is associated to at least one digital clinician license with an expiration date (Rupple: figure 17, i.e., after “Receiver User ID” 1705 and “Retrieve Account Information” 1710, the server “Fetch Compliance Requirements” 1720; ¶ 0035, i.e., “a professional service provider ("practitioner") includes those who have first obtained a Professional Degree, such as medical doctors”; ¶ 0081-0093; ¶ 0172, i.e., “the server 200 reviews the licenses or certifications associated with the retrieved account information”; ¶ 0173, i.e., “the server 200 identifies whether any requirements are approaching a critical date”); 
providing an expiration threshold stored on the first server (Rupple: ¶ 0173, i.e., “the server 200 determines whether a current date is within a threshold period prior to the critical date”); 
tracking a current date with the first server (Rupple: ¶ 0173, i.e., “the server 200 determines whether a current date is within a threshold period prior to the critical date”); 
periodically comparing the current date to the expiration date of the digital clinician license with the first server in order to calculate a remaining amount of time (Rupple: figure 17, element 1735, i.e., “Compare”; ¶ 0105, i.e., “the server 200 can perform the auto-fetch periodically to maintain the compliance information or insurance information as current…The server 200 updates validation parameters, such as renewal requirements and sends automated electronic notifications, which can be sent in response to a renewal date”; ¶ 0173); and 
sending a license-expiration reminder to the clinician PC device, if the remaining amount of time is less than or equal to the expiration threshold (Rupple: figure 17, element 1740, i.e., “Send Notification Message”; ¶ 0105, i.e., “the server 200 updates…sends automated electronic notifications, which can be sent in response to a renewal date”; ¶ 0173-0174).
15 Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the expiration date, expiration threshold, tracking and comparing, and license-expiration reminder, as taught by Rupple, with the system of Harrison, Califano, Sumino, and Pal, with the motivation of “effectively and efficiently manage license and certification compliance” (Rupple: ¶ 0037).
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/23/2020.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 103 rejections, the cited prior art references fails to teach the amended limitations (i.e., “the plurality of environmental sensors comprises...a vital-sign-monitoring sensor,” “providing an active profile from the plurality of matching profiles, wherein the active profile is associated to a clinician PC device, is associated to a plurality of environmental sensors, and is associated to a trial-environment log managed by the first server, wherein the plurality of environmental sensors comprises a temperature sensor, a motion sensor, a biometric sensor and a vital-sign-monitoring sensor; providing at least one situational trigger managed by the first server; relaying real-time data from the plurality of environmental sensors to the first server; comparing the at least one situational trigger to the real-time data with the first server in order to identify at least one potential hazardous event in the real-time data; sending a hazardous event 
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:
It is respectfully submitted that the amendments have not overcome all of the 112 rejections from the Office Action dated 07/23/2020, which have been update to address Applicant’s amendments and remarks in the above Office Action.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references fails to teach the amended limitations: 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/E.H./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626